Case: 20-116    Document: 16     Page: 1    Filed: 03/25/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    In re: SPROUTS FARMERS MARKET, INC.,
   SPROUTS FARMERS MARKET TEXAS, LP, dba
             Sprouts Farmers Market,
                     Petitioners
               ______________________

                         2020-116
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:19-
cv-00417-ADA, United States District Judge Alan D. Al-
bright.
                  ______________________

                      ON PETITION
                  ______________________

 Before PROST, Chief Judge, NEWMAN and HUGHES, Circuit
                         Judges.

NEWMAN, Circuit Judge.
                        ORDER
     Sprouts Farmers Market, Inc. and Sprouts Farmers
Market Texas, LP (collectively, “Sprouts”) petition for a
writ of mandamus seeking to direct the United States Dis-
trict Court for the Western District of Texas to grant their
motion to stay proceedings. Motion Offense, LLC opposes.
Case: 20-116    Document: 16      Page: 2    Filed: 03/25/2020




2                       IN RE: SPROUTS FARMERS MARKET, INC.




     Motion Offense has sued Sprouts Farmers Market, Inc.
and its Austin, Texas based subsidiary in the Western Dis-
trict of Texas, asserting that Sprouts’ use of Dropbox, Inc.’s
software infringes two patents. A month after Motion Of-
fense filed this complaint, Dropbox filed its own suit
against Motion Offense in the United States District Court
for the District of Delaware, seeking declaratory judgments
that the same Dropbox software product does not directly
or indirectly infringe the same asserted patents.
    Sprouts moved the Western District of Texas to stay
proceedings pending the outcome of Dropbox’s suit based
on the principles underlying the so-called “customer-suit
exception.” The Western District of Texas denied the mo-
tion. Sprouts then filed this petition seeking to compel a
stay. After the petition was filed, the District of Delaware,
pending the resolution of Sprouts’ petition, has decided to
transfer the Dropbox case to the Western District of Texas
so that both suits could be resolved by one court.
     Only exceptional circumstances, amounting to a clear
abuse of discretion or judicial usurpation of power, will jus-
tify the extraordinary remedy of mandamus. In re Cordis
Corp., 769 F.2d 733, 736 (Fed. Cir. 1985). We are not pre-
pared to say that Sprouts has met that very demanding
standard here. With the Dropbox case now also in the
Western District of Texas, there is no longer the concern of
having two different courts adjudicating the same issues
with the risk of reaching inconsistent judgments.
     Although we deny Sprouts’ petition for mandamus re-
lief, now that both related cases are in the Western District
of Texas, we expect the district court to consider whether
the most efficient resolution entails staying or consolidat-
ing at least some of the underlying proceedings.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
Case: 20-116   Document: 16     Page: 3   Filed: 03/25/2020




IN RE: SPROUTS FARMERS MARKET, INC.                           3



                               FOR THE COURT

       March 25, 2020          /s/ Peter R. Marksteiner
           Date                Peter R. Marksteiner
                               Clerk of Court

s31
